Citation Nr: 1207418	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea due to autoimmune disorder associated with Gulf War environmental exposure.

2.  Entitlement to service connection for headaches due to autoimmune disorder associated with Gulf War environmental exposure.

3.  Entitlement to service connection for shortness of breath due to autoimmune disorder associated with Gulf War environmental exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 1995 and from March 2003 to February 2005.  The Veteran's service included service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea due to autoimmune disorder associated with Gulf War environmental exposure; entitlement to service connection for headaches due to autoimmune disorder associated with Gulf War environmental exposure; and entitlement to service connection for shortness of breath due to autoimmune disorder associated with Gulf War environmental exposure.

In November 2008 a VA inquiry was made regarding Social Security Administration (SSA) disability benefits.  The inquiry does not indicate any application for or decision on SSA disability benefits was made or that SSA was contacted regarding any potentially available records.  Subsequently, in a statement dated in January 2009 the Veteran reported that he applied for SSA benefits.  However, the records regarding this application for benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Thus, this appeal must be remanded to obtain the Veteran's complete SSA record.

In March 2010 the Veteran was afforded a VA Compensation and Pension examination regarding the etiology of his claimed disabilities.  After examination the examiner rendered the opinion that the Veteran's obstructive sleep apnea was not caused by or a result of an autoimmune disease caused by environmental Gulf War exposure, that the Veteran's headaches were not caused by or a result of an autoimmune disease caused by environmental Gulf War exposure, and that the Veteran's shortness of breath was not caused by or a result of an autoimmune disease caused by environmental Gulf War exposure.  The examiner reasoned that the Veteran's sleep apnea was obstructive and not central and is caused by superfluous tissues in the back of the throat that causes obstruction when a patient is supine and is not related to any type of autoimmune disorder.  The examiner further noted that as the other issues were claimed as secondary to sleep apnea and since sleep apnea was not caused by Gulf War exposures, neither were the claimed headaches or shortness of breath.

The Board notes that subsequent to the examination, at a hearing before the undersigned Veterans Law Judge in March 2011, the Veteran reported that he believed that his conditions were related to his service-connected chronic fatigue syndrome.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that there is not sufficient medical evidence to make a decision.  The Veteran has indicated that he believes that his disorders are related to his service connected chronic fatigue syndrome.  As the Veteran is a physician, his statements are competent medical evidence.  However, as the Veteran has indicated that he believes that his disorders are related to chronic fatigue syndrome, the opinion is too speculative to create an adequate nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Therefore, the Board finds it necessary to afford the Veteran another VA medical examination.

In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, although the examiner in March 2010 provided an opinion regarding whether the Veteran's sleep apnea was related to Gulf War environmental exposure, the examiner did not provide any opinion regarding whether the other claimed disorders were directly related to such and instead only provided an opinion regarding whether they were secondary to sleep apnea.  Also, the examiner did not provide any opinion on whether the Veteran's disorders may be related to the Veteran's chronic fatigue syndrome or other service connected disabilities.  As such, the Board finds that the Veteran must be afforded another VA medical examination.

Since the claims file is being returned it should be updated to include VA treatment records compiled since February 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After completing the above development, arrange for the Veteran to undergo an appropriate VA examination(s)  to determine the nature, extent, onset and etiology of any obstructive sleep apnea, headaches, and/or shortness of breath found to be present.  The claims file should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's statements and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any obstructive sleep apnea, headaches, and/or shortness of breath found to be present are related to or had their onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any obstructive sleep apnea, headaches, and/or shortness of breath found to be present is caused or chronically worsened by the service-connected chronic fatigue syndrome or any other service connected disability.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

